J-A22014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DANIEL ROBERT WILSON                       :
                                               :
                       Appellant               :   No. 2101 MDA 2019

         Appeal from the Judgment of Sentence Entered July 10, 2019
     In the Court of Common Pleas of Franklin County Criminal Division at
                       No(s): CP-28-CR-0001224-2018

BEFORE: SHOGAN, J., STABILE, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                      FILED: OCTOBER 13, 2020

       Daniel Robert Wilson (Appellant) appeals from the judgment of sentence

imposed after the trial court found him guilty of driving under the influence

(DUI) of controlled substances (metabolite) and DUI – impaired ability

(controlled substances).1 We affirm.

       On the night of November 15, 2017, Tamara Funk (Funk) was working

at Catch-Up Logistics, a storage and truck-loading facility. Funk witnessed

Appellant operating his truck and struggling to park it at one of the facility’s

loading docks. Funk observed Appellant make 10 to 15 attempts to park at

the dock, when it generally takes a driver five or less attempts to park. After

Appellant got out of the truck, Funk observed Appellant swaying and

struggling to maintain his balance. Funk then called the Chambersburg Police

____________________________________________


1   75 Pa.C.S.A. §§ 3802(d)(1)(iii), (2).
J-A22014-20


Department to report her concern that Appellant may have been driving under

the influence.

      Officer Patrick Hinds (Officer Hinds) from the Chambersburg Police

Department responded to the call.     According to Officer Hinds, Appellant’s

truck was still running when he arrived. When Officer Hinds knocked on the

driver’s side door of Appellant’s truck, Appellant opened the door and the

officer smelled an overpowering odor of marijuana coming from the truck.

Officer Hinds then asked Appellant if he was the driver of the truck, to which

Appellant responded in the affirmative. Officer Hinds next asked Appellant if

he had smoked marijuana in the truck, and Appellant stated that he did.

      Officer Hinds asked Appellant to exit the truck and perform field sobriety

tests. Appellant failed the walk-and-turn test, and consequently, Officer Hinds

determined that Appellant was impaired by a controlled substance and was

incapable of safely operating a motor vehicle. Officer Hinds placed Appellant

under arrest and transported him to Chambersburg Hospital for blood testing.

The toxicology report, to which both parties stipulated, revealed that

Appellant’s blood contained the active ingredient in marijuana, THC, and two

marijuana metabolites.

      The Commonwealth charged Appellant with: Count 1 – DUI – controlled

substance, Count 2 – DUI – controlled substance (metabolite), and Count 3 –

DUI – impaired ability (controlled substances).    On April 4, 2019, the trial




                                     -2-
J-A22014-20


court held bench trial and found Appellant guilty as to Counts 2 and 3, and

not guilty as to Count 1.

       On July 10, 2019, the trial court sentenced Appellant to 72 hours to 6

months of incarceration.        On July 19, 2019, Appellant filed post-sentence

motions in which he argued, inter alia, that the trial court’s verdict for both of

his convictions was against the weight of the evidence. On December 13,

2019, the court entered an order denying Appellant’s post-sentence motions.

This appeal followed.2

       Appellant states his four evidentiary issues as follows:

       1. An individual may not drive, operate or be in actual physical
       control of the movement of a vehicle while there is in the
       individual’s blood any amount of a metabolite of a substance. . . .
____________________________________________


2  Pursuant to Pennsylvania Rule of Criminal Procedure 720(B)(3)(a), the trial
court “shall decide the post-sentence motion, including any supplemental
motion, within 120 days of the filing of the motion. If the judge fails to decide
the motion within 120 days, or to grant an extension as provided in paragraph
(B)(3)(b), the motion shall be deemed denied by operation of law.”
Pa.R.Crim.P. 720(B)(3)(a). Here, the 120-day period for a decision on
Appellant’s post-sentence motions expired on November 18, 2019. The clerk
of courts, however, failed to enter an order deeming the motions denied on
that date. See Pa.R.Crim.P. 720(B)(3)(c) (“When a post-sentence motion is
denied by operation of law, the clerk of courts shall forthwith enter an order
on behalf of the court, and, . . . forthwith shall serve a copy of the order on
the attorney for the Commonwealth, the defendant’s attorney, or the
defendant if unrepresented, that the post-sentence motion is deemed
denied.”). Instead, the trial court ruled on the motion on December 13, 2019,
outside the 120-day period, and Appellant appealed within 30 days of that
order. Ordinarily, the appeal would be untimely, however, this Court has held
that a breakdown of the courts occurs when the trial court clerk fails to enter
an order deeming post-sentence motions denied by operation of law pursuant
to Rule 720(B)(3)(c). See Commonwealth v. Patterson, 940 A.2d 493,
498-99 (Pa. Super. 2007). Accordingly, we consider Appellant’s substantive
issues.

                                           -3-
J-A22014-20


      Here, no evidence was presented at trial that [Appellant] had
      smoked any marijuana prior to driving. Does sufficient evidence
      exist to find [Appellant] guilty when no evidence exists or was
      presented at trial that [Appellant] had smoke marijuana?

      2. The verdict is against the weight of the evidence where it
      “shocks one’s sense of justice.” Here, [Appellant] was charged
      and found guilty of DUI Controlled Substance – Metabolite.
      However, no evidence was presented at trial that [Appellant] had
      smoked any marijuana prior to driving. Does a guilty verdict
      shock the conscience when a person is charged with DUI
      substance metabolite and no evidence was presented that
      [Appellant] smoked marijuana prior to driving?

      3. An individual may not drive, operate or be in actual physical
      control of the movement of a vehicle while under the influence of
      a drug or combination of drugs which renders him unable to safely
      operate his vehicle. Here, no evidence was presented at trial that
      [Appellant] had smoked any marijuana prior to driving. Does
      sufficient evidence exist to find [Appellant] guilty when no
      evidence exists or was presented at trial that [Appellant] had
      smoke marijuana?

      4. The verdict is against the weight of the evidence where it
      “shocks one’s sense of justice.” Here, [Appellant] was charged
      and found guilty of driving while under the influence of a drug or
      combination of drugs to a degree which impairs his ability to safely
      operate his vehicle. However, no evidence was presented at trial
      that [Appellant] had smoked any marijuana prior to driving. Does
      a guilty verdict shock the conscience when a person is charged
      with driving under the influence of a drug or a combination of
      drugs and no evidence was presented that [Appellant] smoked
      marijuana prior to driving?

Appellant’s Brief at 1-2.

      Appellant’s first and third issues challenge the sufficiency of the

evidence of his DUI – controlled substance (metabolite) and DUI – impaired

ability (controlled substances) convictions. As the arguments for both of these

issues are nearly identical, we address them together. Appellant argues that


                                     -4-
J-A22014-20


the Commonwealth failed to present evidence that Appellant was under the

influence of a controlled substance while he was in physical control of his truck.

      In reviewing a challenge to the sufficiency of the evidence, we

recognize:

         As a general matter, our standard of review of sufficiency
      claims requires that we evaluate the record in the light most
      favorable to the verdict winner giving the prosecution the benefit
      of all reasonable inferences to be drawn from the evidence.
      Evidence will be deemed sufficient to support the verdict when it
      establishes each material element of the crime charged and the
      commission thereof by the accused, beyond a reasonable doubt.
      Nevertheless, the Commonwealth need not establish guilt to a
      mathematical certainty. Any doubt about the defendant’s guilt is
      to be resolved by the fact finder unless the evidence is so weak
      and inconclusive that, as a matter of law, no probability of fact
      can be drawn from the combined circumstances.

          The Commonwealth may sustain its burden by means of wholly
      circumstantial evidence. Accordingly, [t]he fact that the evidence
      establishing a defendant’s participation in a crime is circumstantial
      does not preclude a conviction where the evidence coupled with
      the reasonable inferences drawn therefrom overcomes the
      presumption of innocence. Significantly, we may not substitute
      our judgment for that of the fact finder; thus, so long as the
      evidence adduced, accepted in the light most favorable to the
      Commonwealth, demonstrates the respective elements of a
      defendant’s crimes beyond a reasonable doubt, the appellant’s
      convictions will be upheld.

Commonwealth v. Franklin, 69 A.3d 719, 722-23 (Pa. Super. 2013)

(internal quotations and citations omitted). Importantly, “the [fact-finder],

which passes upon the weight and credibility of each witness’s testimony, is

free to believe all, part, or none of the evidence.”        Commonwealth v.

Ramtahal, 33 A.3d 602, 607 (Pa. 2011).




                                      -5-
J-A22014-20


     Appellant was convicted under Section 3802(d) of the Pennsylvania

Vehicle Code, which defines DUI offenses in the context of controlled

substances. Section 3802(d) provides in pertinent part:

     (d) Controlled substances.--An individual may not drive,
     operate or be in actual physical control of the movement of a
     vehicle under any of the following circumstances:

        (1) There is in the individual’s blood any amount of a:

           (i) Schedule I controlled substance, as defined in the act of
           April 14, 1972 (P.L. 233, No. 64),1 known as The Controlled
           Substance, Drug, Device and Cosmetic Act;

           (ii) Schedule II or Schedule III controlled substance, as
           defined in The Controlled Substance, Drug, Device and
           Cosmetic Act, which has not been medically prescribed for
           the individual; or

           (iii) metabolite of a substance under subparagraph (i) or (ii).

        (2) The individual is under the influence of a drug or
        combination of drugs to a degree which impairs the individual’s
        ability to safely drive, operate or be in actual physical control
        of the movement of the vehicle.

75 Pa.C.S.A. § 3802(d). Under the Pennsylvania Controlled Substance, Drug,

Device, and Cosmetic Act, marijuana is a Schedule I controlled substance. 35

P.S. § 780-104(1)(iv).

     Regarding operation or physical control of a vehicle under Section 3802,

this Court has explained:

         The term “operate” requires evidence of actual physical control
     of the vehicle to be determined based upon the totality of the
     circumstances. Our precedent indicates that a combination of the
     following factors is required in determining whether a person had
     “actual physical control” of an automobile: the motor running, the
     location of the vehicle, and additional evidence showing that the

                                    -6-
J-A22014-20


      defendant had driven the vehicle.      The Commonwealth can
      establish that a defendant had “actual physical control” of a
      vehicle through wholly circumstantial evidence. Furthermore, a
      police officer may utilize both his experience and personal
      observations to render an opinion as to whether a person is
      intoxicated.

Commonwealth v. Williams, 941 A.2d 14, 27 (Pa. Super. 2008) (citations

omitted).

      In this case, the evidence supports the trial court’s finding that Appellant

was under the influence of a controlled substance (marijuana), and had

metabolites of marijuana and THC in his blood. Notably, the parties stipulated

to the admission of the toxicology report, which indicated that Appellant’s

blood contained the active ingredient in marijuana, THC, and two metabolites.

See N.T., 4/4/19, at 3.

      At trial, Funk testified that she witnessed Appellant operating his truck

and struggling to successfully park the truck. Id. at 20-22. Funk testified

that she observed Appellant make 10 to 15 attempts to park at the dock, when

it typically takes a truck driver no more than five attempts to park. Id. at 21.

Funk stated that she found this number of attempts to be “out of the ordinary”

and that Appellant had to exit the truck three times in order to successfully

park it. Id.   Funk reported that after Appellant got out of the truck, she

observed him struggling to maintain his balance, swaying from side to side,

and using a wall for assistance while walking. Id. at 25, 28.    For these

reasons, Funk contacted the police. Id. at 27.




                                      -7-
J-A22014-20


      Officer Hinds testified that when he got to the truck-loading facility,

Appellant’s truck was still running. Id. at 46. Officer Hinds stated that he

knocked on the driver’s side door of Appellant’s truck, Appellant opened the

door, and the officer smelled a strong odor of marijuana coming from the

truck. Id. at 46-47. Officer Hinds testified that he asked Appellant if he was

the driver of the truck, and Appellant answered “yes.” Id. at 47. Officer Hinds

asked Appellant if he had “smoked weed” in the truck, and Appellant once

again responded “yes.” Id.

      Officer Hinds testified that he asked Appellant to exit the truck and

perform field sobriety tests. Id. at 48. Based on the test results, Officer Hinds

concluded Appellant was “under the influence of a controlled substance which

rendered him incapable of safely operating the motor vehicle.” Id. at 49.

Officer Hinds placed Appellant under arrest under suspicion of DUI. Id. at 50.

      Based on our review of the record, and viewing the evidence in the light

most favorable to the Commonwealth as the verdict winner, the evidence was

sufficient for the trial court to conclude that Appellant was in physical control

of the truck while under the influence of marijuana.       In particular, Funk’s

testimony that she witnessed Appellant fail numerous times to successfully

park the truck, and had difficulty standing and walking immediately thereafter,

support the court’s determination that Appellant operated the truck under the

influence of a controlled substance. See 75 Pa.C.S.A. § 3802(d)(2).




                                      -8-
J-A22014-20


      With   regard   to   Appellant’s   conviction   under   75   Pa.C.S.A.   §

3802(d)(1)(iii), Appellant’s blood content was substantiated by chemical

testing that night. Accordingly, Appellant’s challenge to the sufficiency of the

evidence as to both DUI convictions lacks merit.

      Appellant’s second and fourth issues challenge the weight of the

evidence of his DUI – controlled substance (metabolite) and DUI – impaired

ability (controlled substances) convictions. Because the arguments related to

each of these issues mirror Appellant’s sufficiency arguments, neither issue

warrants relief.

      The differences between a challenge to the weight and a challenge to

the sufficiency of the evidence, as our Supreme Court explained in

Commonwealth v. Widmer, 744 A.2d 745, 751-52 (Pa. 2000), are as

follows:

         The distinction between these two challenges is critical. A claim
      challenging the sufficiency of the evidence, if granted, would
      preclude retrial under the double jeopardy provisions of the Fifth
      Amendment to the United States Constitution, and Article I,
      Section 10 of the Pennsylvania Constitution, Tibbs v. Florida,
      457 U.S. 31 (1982); Commonwealth v. Vogel, 461 A.2d 604
      (Pa. 1983), whereas a claim challenging the weight of the
      evidence if granted would permit a second trial. Id.

          A claim challenging the sufficiency of the evidence is a question
      of law. Evidence will be deemed sufficient to support the verdict
      when it establishes each material element of the crime charged
      and the commission thereof by the accused, beyond a reasonable
      doubt. Commonwealth v. Karkaria, 625 A.2d 1167 (Pa. 1993).
      Where the evidence offered to support the verdict is in
      contradiction to the physical facts, in contravention to human
      experience and the laws of nature, then the evidence is insufficient
      as a matter of law. Commonwealth v. Santana, 333 A.2d 876

                                      -9-
J-A22014-20


     (Pa. 1975). When reviewing a sufficiency claim the court is
     required to view the evidence in the light most favorable to the
     verdict winner giving the prosecution the benefit of all reasonable
     inferences to be drawn from the evidence. Commonwealth v.
     Chambers, 599 A.2d 630 (Pa. 1991).

        A motion for new trial on the grounds that the verdict is
     contrary to the weight of the evidence, concedes that there is
     sufficient evidence to sustain the verdict. Commonwealth v.
     Whiteman, 485 A.2d 459 (Pa. Super. 1984). Thus, the trial court
     is under no obligation to view the evidence in the light most
     favorable to the verdict winner. Tibbs, 457 U.S. at 38 n.11.

Widmer, 744 A.2d at 751-52 (citations modified).

     The Supreme Court has detailed our standard of review for a claim that

a verdict was against the weight of the evidence as follows:

        A motion for a new trial based on a claim that the verdict is
     against the weight of the evidence is addressed to the discretion
     of the trial court. Commonwealth v. Widmer, [] 744 A.2d 745,
     751-52 ([Pa.] 2000); [Commonwealth v. Brown, 648 A.2d
1177, 1189 (Pa. 1994)]. A new trial should not be granted
     because of a mere conflict in the testimony or because the judge
     on the same facts would have arrived at a different conclusion.
     Widmer, 744 A.2d at 752. Rather, “the role of the trial judge is
     to determine that ‘notwithstanding all the facts, certain facts are
     so clearly of greater weight that to ignore them or to give them
     equal weight with all the facts is to deny justice.’” [Id.] (citation
     omitted). It has often been stated that “a new trial should be
     awarded when the jury’s verdict is so contrary to the evidence as
     to shock one’s sense of justice and the award of a new trial is
     imperative so that right may be given another opportunity to
     prevail.” Brown, 648 A.2d at 1189.

       An appellate court’s standard of review when presented with a
     weight of the evidence claim is distinct from the standard of review
     applied by the trial court:

           Appellate review of a weight claim is a review of the
        exercise of discretion, not of the underlying question of
        whether the verdict is against the weight of the evidence.
        Brown, 648 A.2d at 1189. Because the trial judge has had

                                    - 10 -
J-A22014-20


        the opportunity to hear and see the evidence presented, an
        appellate court will give the gravest consideration to the
        findings and reasons advanced by the trial judge when
        reviewing a trial court’s determination that the verdict is
        against the weight of the evidence. Commonwealth v.
        Farquharson, 354 A.2d 545 (Pa. 1976). One of the least
        assailable reasons for granting or denying a new trial is the
        lower court’s conviction that the verdict was or was not
        against the weight of the evidence and that a new trial
        should be granted in the interest of justice.

     Widmer, 744 A.2d at 753 (emphasis added).

Commonwealth v. Clay, 64 A.3d 1049, 1054-55 (Pa. 2013).

     As noted above, Appellant’s weight challenges echo his challenges to

the sufficiency of the evidence. Indeed, both weight arguments are essentially

“cut-and-pasted” renditions of his sufficiency arguments.       See Appellant’s

Brief at 12-27.   Consequently, Appellant has failed to properly present his

weight arguments, and thus, has waived these claims. See Commonwealth

v. Perez, 93 A.3d 829, 842 (Pa. 2014) (holding that appellant’s “boilerplate”

and “undeveloped” challenge to the weight of evidence was waived).

Accordingly, Appellant’s second and fourth issues lack merit.

     Judgment of sentence affirmed.

     Judge Shogan joins the memorandum.

     Judge Stabile concurs in the result.




                                    - 11 -
J-A22014-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/13/2020




                          - 12 -